Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This is a response to U.S. Patent Application No. 16/694,491 filed on 01/23/2019, in which Claim 1 was presented for examination.
	This application is a Continuation of U.S. Patent Application no. 16/255,459 now U.S. Patent 10,489,511.

Status of the Claims
Claim 1 is rejected on the ground of nonstatutory double patenting, Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph and Claim 1 is rejected under 35 U.S.C. 103.

Examiner Note
 	The Examiner cites particular columns, line numbers and/or paragraph numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or 

Title of the Invention
37 C.F.R. 1.72(a) states:  "The title of the invention may not exceed 500 characters in length and must be as short and specific as possible" (emphasis added).  Thus, the title of the invention is not sufficiently descriptive. A new title is required that is more clearly and more specifically indicative of the invention to which the claims are directed. 

Specification
 	The abstract of the disclosure is objected to because it exceeds 150 words in length.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 is objected to because the claim is in narrative form.
Claim 1 recites “identifying a set of search engine-indexed third party target content portions in which the key phrase is expressed”, and “…usage information representing a semantic depth and breadth of the key phrase as …” (emphasis added) however, no “key phrase” is recite din the claim, it appear to be an antecedent basis problem, because it appears that applicant intent to claim the “the phrase” that is recited in the first limitation of the claim.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.10,489,511. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the instant application is rendered obvious over Claim 1 of the U.S. Patent 10,489,511 (See the table below).

Instant Application
US Patent 10,489,511
1. A method of content production, comprising: 
for a phrase within a given portion of content being rendered, generating a content model; 



the target content derived model having been generated by sub-steps comprising (a) identifying a set of search engine-indexed third party target content portions in which the key phrase is expressed, 

(b) generating from each search engine-indexed third party content portion an associated target content model, wherein each associated target content model is implemented as a semantic representation vector that encodes language and usage information representing a semantic depth and breadth of the key phrase as expressed in the associated third party target content portion, and 



(c) performing a vector operation on the semantic representation vectors of the associated target content models; and using the target content derived model to generate a content production recommendation; 

wherein the semantic relevancy score indicates a degree to which the phrase is expressed in or otherwise associated with the content so as to bias a search engine to include a document that includes the content.

providing an automated content editor process configured to receive and render content; 

for a key phrase within a given portion of the content, and as the given portion of the content is being rendered, processing the given portion to generate a content model; 

with respect to the key phrase, comparing the content model with a target content derived model, 

the target content derived model having been generated by sub-steps comprising: (a) identifying a set of search engine-indexed third party target content portions in which the key phrase is expressed; 

(b) generating from each search engine-indexed third party content portion a target content model, wherein each target content model is implemented as a semantic representation vector that encodes language and usage information representing a semantic depth and breadth of the key phrase as expressed in the associated third party target content portion, and further wherein at least one target content model is built using an Artificial Intelligence (AI)-based content analysis, wherein the AI-based content analysis looks for semantic understanding/meanings in the content portions to generate the target content models; and 

(c) consolidating into the target content derived model the obtained target content models by performing a vector operation on the semantic representation vectors of the target content models;
 generating a semantic relevancy score based on a comparison of the content model with the target content derived model; 

based on the semantic relevancy score and the comparison, generating at least one content production recommendation; and 

providing the at least one content production recommendation to the content editor process as a content recommendation.


Regarding Claim 1, Claim 1 of the U.S. Patent 10,489,511, recites a method of content production, comprising instructions as similarly disclose in Claim 1 of the instant Application. It would have been obvious to one of ordinary skill in the art before the effective filling date to implement the method of the instant application, by using U.S. Patent 10,489, 511 because it was well known and desire to implement such method.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 recites “for a phrase within a given portion of content being rendered…” this claim language is indefinite, because it is unclear how the content is being rendered. The method is missing a rendering step.
For purposes of examination, the examiner interpreted the claims as content that has been rendered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Weise (US 2005/0246158) in view of Chen et al. (US 2011/0252027) (Hereinafter, Chen).

Regarding Claim 1, Weise teaches a method of content production (See Weise’s Abstract), comprising: 
for a phrase within a given portion of content being rendered (Weise in par 0009 – 0011, further teaches that natural language processing (NLP) system is typically a computer-implemented software system, which intelligently derives meaning and context from an input string of natural language text. The core of a NLP system is its parser. Generally, a parser breaks an utterance (such as a phrase or sentence) down into its component parts with an explanation of the form, function, and syntactical relationship of each part. The NLP parser takes a phrase and builds for the computer a representation of the syntax of the phrase that the computer can understand. A parser may produce multiple different representations for a given phrase. The representation makes explicit the role of each word plays and the relationships between words. Weise in par 0077 – 0079 and Fig. 7, further teaches that alternative generator 365 receives the original input string and uses a set of grammar rules to look for what might be grammar mistakes in the string. Parse tree producer or producing functions 345 generates a parse tree 370 for each of the text strings in Alternatives 365); 
with respect to the phrase, comparing the content model with a target content derived model to generate a semantic relevancy score (Weise in par 0075 and Fig. 7, further teaches that the accuracy of grammar checking can be improved by using a parser that assigns a stochastic measure to the parse trees it produces. Before 
further wherein at least one associated target content model is built by examining the associated third party target content portion for presence of one or more semantic meanings Weise in par 0009 – 0011, further teaches that natural language processing (NLP) system is typically a computer-implemented software system, which intelligently derives meaning and context from an input string of natural language text. The core of a NLP system is its parser. Generally, a parser breaks an utterance (such as a phrase or sentence) down into its component parts with an explanation of the form, function, and syntactical relationship of each part. The NLP parser takes a phrase and builds for the computer a representation of the syntax of the phrase that the computer can understand. A parser may produce multiple different representations for a given phrase. The representation makes explicit the role of each word plays and the relationships between words. Weise in par 0036, teaches that 
using the target content derived model to generate a content production recommendation (Weise in par 0075 and Fig. 7, further teaches that the accuracy of grammar checking can be improved by using a parser that assigns a stochastic measure to the parse trees it produces. Before suggesting an alternative to a sentence, the parser is run twice. The parser is first run to produce a parse for the original sentence, and then it is run a second time to produce a parse with a suggested correction. The stochastic measures of the two parses are compared and the one with the higher measure is picked as the correct sentence. In this way, suggested correction can be double checked by the parser before being shown to the user.  Weise in par 0079, further teaches that given Alternatives 365 stored in storage 330, parceler 335 calls the stochastic parser 320 to calculate the stochastic score for each of the strings in Alternatives 365. Weise in par 0083, further teaches that the stochastic scores are stored along with the corresponding strings. Once there are no further strings to analyze, at block 835 the string having the highest stochastic score is determined and that string is selected for recommendation to the user).
wherein the semantic relevancy score indicates a degree to which the phrase is expressed in or otherwise associated with the content so as to bias a search engine to include a document that includes the content (Weise in par 0009 – 0011, further teaches that natural language processing (NLP) system is typically a computer-implemented software system, which intelligently derives meaning and context from an input string of natural language text. The core of a NLP system is its parser. Generally, a parser breaks an utterance (such as a phrase or sentence) down into its component parts with an explanation of the form, function, and syntactical relationship of each part. The NLP parser takes a phrase and builds for the computer a representation of the syntax of the phrase that the computer can understand. A parser may produce multiple different representations for a given phrase. The representation makes explicit the role of each word plays and the relationships between words. Weise in par 0035, further teaches that a parse tree can be annotated with information computed during the parsing process. A common form of this is the lexicalized parse tree where each node is annotated with its headword. One can annotate a parse tree with additional linguistic information (e.g., syntactic features). Weise in par 0079, further teaches that given Alternatives 365 stored in storage 330, parceler 335 calls the stochastic parser 320 to calculate the stochastic score for each of the strings in Alternatives 365. Weise in par 0083, further teaches that the stochastic scores are stored along with the corresponding strings. Once there are no further strings to analyze, at block 835 the string having the highest stochastic score is determined and that string is selected for recommendation to the user).
the target content derived model having been generated by sub-steps comprising (a) identifying a set of search engine-indexed third party target content portions in which the key phrase is expressed, (b) generating from each search engine-indexed third party content portion an associated target content model, wherein each associated target content model is implemented as a semantic representation vector that encodes language and usage information representing a semantic depth and breadth of the key phrase as expressed in the associated third party target content portion; and (c) performing a vector operation on the semantic representation vectors of the associated target content models
Chen teaches a system and method for recommending interesting content. A content profile including a vector of words extracted from messages associated with a user is obtained (See Chen’s Abstract). Chen in par 0029 and Fig. 3, further teaches a method for recommending interesting content in an information stream. The Candidate set of messages can be generated based on a neighborhood of the requesting user or based on a popularity of the URL within the social networking site. Chen in par 0038, further teaches that words are extracted from the identified messages and collected for filtering through a standard stop word list. In one embodiment, only tokens, including nouns, noun phrases, and root stems are identified and filtered. Synonyms can be identified and filtered. A number of distinct words can be identified from the extracted words and placed along a vector to generate the self-profile. Chen in par 0040, further teaches that the distinct word and associated strength are listed along a vector, as the self-profile. Chen in par 0044 – 0046, further teaches that a network profile can be 
Therefore, it will have been obvious to one of ordinary skill in the art before the effective filling date to utilize the teachings as in Chen with the teachings as in Weise to generate content recommendation to the user by using a model. The motivation for doing so would have to proactively providing content recommendations to users, which are selected from an information stream (See Chen’s par 0005). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9,449,105 – discloses a method and apparatus for determining contexts of information analyzed. Contexts may be determined for words, expressions, and other combinations of words in bodies of knowledge such as encyclopedias. Analysis of use provides a division of the universe of communication or information into domains, and selects words or expressions unique to those domains of subject matter as an aid in classifying information. A vocabulary list is created with a macro-context (context vector) for each, dependent upon the number of occurrences of unique terms from a domain, over each of the domains. This system may be used to find information or classify 

US 2015/0379141 – discloses a search engine may rank a network document, such as a webpage or a website, based on a score of the network document for one or more search queries on the search engine. The ranking and/or score of a network document may be changed by making one or more modifications to the network document, such as metadata, context, content, and link structure, among numerous other modifications. Described herein is a system and method for generating recommendations for an optimized set of modifications to the network document.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL MERCADO VARGAS whose telephone number is (571)270-1701.  The examiner can normally be reached on M-F 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ARIEL MERCADO/           Primary Examiner, Art Unit 2176